Exhibit 10.2

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this 7th day of June, 2011 (the “Effective Date”) by Vertical Health
Solutions, Inc. (the “Company”) for the benefit of the parties identified on the
Schedule of Rights Holders attached hereto as Exhibit A, as the same may be
amended from time to time and relates to shares of common stock of the Company
(the “Common Stock”).

 

RECITALS:

 

WHEREAS, the Company, a wholly owned subsidiary of the Company and OnPoint
Medical Diagnostics, Inc. (“OnPoint”) are parties to an Agreement and Plan of
Merger in which it was contemplated that OnPoint would be acquired by the
Company by way of a merger with the Company’s subsidiary with the shareholders
of OnPoint and those holding shares and rights to acquire shares of OnPoint
would receive Common Stock or rights to acquire Common Stock (the “Merger”).

 

WHEREAS, the Merger contemplated the Company obtaining capital from the issuance
of Common Stock and rights to acquire Common Stock (the “Unit Warrants” and
together with the Common Stock issued with a Unit Warrant, the “Units”) in an
issuance (the “Offering”) exempt from registration with the Commission (as such
term is hereinafter defined) with completion of the Merger being conditioned
upon OnPoint obtaining subscriptions in the Offering for a minimum gross
proceeds of $500,000, which have been received, such that the Merger was
completed.

 

WHEREAS, the Offering contemplated the execution by the Company of this
Agreement so as to provide to the investors in the Offering (the “Purchasers”)
the opportunity to resell the shares issued to a Purchaser at a closing in the
Offering (the “PIPE Shares”).

 

WHEREAS, the Company has also agreed to provide certain registration rights with
respect to (i) the shares of Common Stock of VHS held by VHS stockholders prior
to the Merger (the “VHS Shares”), and (ii) all shares of Common Stock issued
upon conversion (the “Conversion Shares”) of the 10% Convertible Promissory
Notes previously issued by OnPoint which are converted into Common Stock on or
prior to the Registration Filing Date (as that term is hereinafter defined) on
the terms and conditions provided herein.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1.                                       Certain Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Approved Market” means the Over-the-Counter Bulletin Board, the New York Stock
Exchange, the NYSE Amex LLC, the Nasdaq Global Select Market, the Nasdaq Global
Market or the Nasdaq Capital Market.

 

“Blackout Default Period” means a Blackout Period that (i) exceeds 20
consecutive Trading Days or a total of 30 non-consecutive Trading Days in any
12-month period or (ii) commences sooner than 60 days after the end of a prior
Blackout Period.

 

1

--------------------------------------------------------------------------------


 

“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such registration statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume; provided, that the
Company shall limit its use of Blackout Default Periods.

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

 

“Effectiveness Period” has the meaning as set forth in Section 4(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, the estate
of any such individual, and any corporation, association, partnership or limited
liability company all of the equity interests of which are owned by those above
described individuals, trusts or organizations and (b) with respect to any
trust, the owners of the beneficial interests of such trust.

 

“Final Closing Date” means the final closing of the purchase and sale of the
Units contemplated by the Memorandum.

 

2

--------------------------------------------------------------------------------


 

“Holder” means each Purchaser holding PIPE Shares, each holder of VHS Shares and
each holder of Conversion Shares.

 

“Initial Closing Date” means the initial closing the purchase and sale of the
Units contemplated by the Memorandum.

 

“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.

 

“Memorandum” means the Confidential Private Placement Memorandum with respect to
the Offering together with all addenda and supplements thereto.

 

“Qualified Purchaser” has the meaning as set forth in Section 3(e).

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests; (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation; (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company; (d) with respect to an individual party, any Family Member of such
party; (e) an entity that is controlled by, controls, or is under common control
with a transferor; or (f) a party to this Agreement.

 

“PIPE Shares” as defined in the Recitals.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means the (i) the PIPE Shares, (ii) the VHS Shares and
(iii) the Conversion Shares; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale
pursuant to Rule 144 under the 1933 Act.

 

“Registration Filing Date” means the date that is 90 days after the Initial
Closing Date or the Final Closing Date, as applicable.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the 1933
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement to be filed
following the Final Closing Date is declared effective by the Commission.

 

3

--------------------------------------------------------------------------------


 

“Subscription Agreement” means the Subscription Agreement dated as of the date
hereof between the Company and the Purchaser setting forth the terms and
conditions of the Company’s offer of Units and the Purchaser’s purchase of
Units.

 

“Trading Day” means any day on which the national securities exchange, the
Nasdaq Stock Market, the NASD Over-the-Counter Bulletin Board or such other
securities market or quotation system, which at the time constitutes the
principal securities market for the Common Stock, is open for general trading of
securities.

 

“VHS Shares” as defined in the Recitals.

 

2.                                       Term.  This Agreement shall continue in
full force and effect for a period of three years from the Effective Date.

 

3.                                       Registration.

 

(a)                                  Registration on Form S-1.  Not later than
the related Registration Filing Date, the Company shall prepare and file with
the Commission a registration statement on Form S-1, or other applicable form,
covering the resale by the Holders of all of the then outstanding Registrable
Securities, and the Company shall use its commercially reasonable best efforts
to cause such registration statement to be declared effective; provided,
however, that the Company shall not be obligated to effect any such
registration, qualification, or compliance pursuant to this Section, or keep
such registration effective pursuant to the terms hereunder: (i) in any
particular jurisdiction in which the Company would be required to qualify to do
business as a foreign corporation or as a dealer in securities under the
securities or blue sky laws of such jurisdiction or to execute a general consent
to service of process in effecting such registration, qualification or
compliance, in each case where it has not already done so; or (ii) during any
Blackout Period, in which case the Registration Filing Date shall be extended to
the date immediately following the last day of such Blackout Period.  Such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit B.  Such Registration Statement also shall cover, to the extent
allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.

 

(b)                                 Reduction of Registrable Securities Included
in a Registration Statement.  Notwithstanding anything contained herein, in the
event that the Commission requires the Company to reduce the number of
Registrable Securities to be included in a Registration Statement in order to
allow the Company to rely on Rule 415 with respect to a Registration Statement,
then the Company shall be obligated to include in such Registration Statement
(which may be a subsequent Registration Statement if the Company needs to
withdraw the initial Registration Statement and refile a new Registration
Statement in order to rely on Rule 415) only such limited portion of the
Registrable Securities as the Commission shall permit.  Any exclusion of
Registrable Securities shall be made pro rata among the Purchasers in proportion
to the number of Registrable Securities held such persons; provided, however,
that 100% of the Conversion Shares shall be included prior to the inclusion of
any other Registrable Securities, and 100% of the PIPE Shares shall be included
prior to the inclusion of any of the VHS Shares.  Any Registrable Securities
that are excluded in accordance with the foregoing terms are hereinafter
referred to as “Cut Back Securities.”  To the extent Cut Back Securities exist,
as soon as may be permitted by the Commission, the Company shall be required to
file a registration statement on Form S-3 (or, if Form S-3 is not then available
to the Company, on Form S-1 or such other form of registration statement as is
then available to effect a registration for resale of the Cut Back Securities)
covering the resale of the Cut Back Securities and shall use commercially
reasonable efforts to cause such Registration Statement to be declared effective
as promptly as practicable thereafter; provided, however, that the foregoing
obligation

 

4

--------------------------------------------------------------------------------


 

shall cease with respect to any Cut Back Securities at such time such Cut Back
Securities are eligible for sale pursuant to Rule 144 under the 1933 Act.

 

(c)                                  Other Registrations.  Prior to the SEC
Effective Date, neither the Company nor any of its security holders (other than
the Holders in such capacity pursuant hereto) may include securities of the
Company in a Registration Statement other than the Registrable Securities. 
Prior to the SEC Effective Date, the Company shall not, without the prior
written consent of the Majority Holders, file any other registration statement
or any amendment thereto with the Commission under the Securities Act, other
than any registration statement on Form S-8 or Form S-4.

 

4.                                       Registration Procedures.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:

 

(a)                                  prepare and file with the Commission with
respect to the Registrable Securities, a registration statement on Form S-1, or
any other form for which the Company then qualifies or which counsel for the
Company shall deem appropriate and which form shall be available for the sale of
the Registrable Securities in accordance with the intended methods of
distribution thereof, and use its commercially reasonable efforts to cause such
registration statement to become and remain effective for a period of two years
or for such shorter period ending on the earlier to occur of (i) the sale of all
Registrable Securities and (ii) the availability under Rule 144 for the Holder
to sell the Registrable Securities (in either case, the “Effectiveness Period”);

 

(b)                                 if a registration statement is subject to
review by the Commission, promptly respond to all comments and diligently pursue
resolution of any comments to the satisfaction of the Commission;

 

(c)                                  prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective during the Effectiveness Period;

 

(d)                                 furnish, without charge, to each Holder of
Registrable Securities covered by such registration statement (i) one copy of
such registration statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto upon the
request of a Holder, (ii) such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as the Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;

 

(e)                                  use its commercially reasonable best
efforts to register or qualify such registration under such other applicable
securities or blue sky laws of such jurisdictions as any Holder of Registrable
Securities covered by such registration statement reasonably requests and as may
be necessary for the marketability of the Registrable Securities (such request
to be made by the time the applicable registration statement is deemed effective
by the Commission) and do any and all other acts and things necessary to enable
such Holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Holder; provided, however, that the Company
shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph, (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction;

 

5

--------------------------------------------------------------------------------


 

(f)                                    as promptly as practicable after becoming
aware of such event, notify each Holder of Registrable Securities, the
disposition of which requires delivery of a prospectus relating thereto under
the Securities Act, of the happening of any event, which comes to the Company’s
attention, that will after the occurrence of such event cause the prospectus
included in such registration statement, if not amended or supplemented, to
contain an untrue statement of a material fact or an omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and the Company shall promptly thereafter prepare and
furnish to such Holder a supplement or amendment to such prospectus (or prepare
and file appropriate reports under the Exchange Act) so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, unless suspension of the use of such prospectus
otherwise is authorized herein or in the event of a Blackout Period, in which
case no supplement or amendment need be furnished (or Exchange Act filing made)
until the termination of such suspension or Blackout Period, and in which case
the Company will use its commercially reasonable best efforts to ensure that the
use of the prospectus may be resumed as promptly as is practicable;

 

(g)                                 comply, and continue to comply during the
Effectiveness Period, in all material respects with the Securities Act and the
Exchange Act and with all applicable rules and regulations of the Commission
with respect to the disposition of all securities covered by such registration
statement;

 

(h)                                 as promptly as practicable after becoming
aware of such event, notify each Holder of Registrable Securities being offered
or sold pursuant to the Registration Statement of the issuance by the Commission
of any stop order or other suspension of effectiveness of the Registration
Statement;

 

(i)                                     cause all the Registrable Securities
covered by the Registration Statement to be quoted on the OTC Bulletin Board or
such other principal securities market on which securities of the same class or
series issued by the Company are then listed or traded;

 

(j)                                     provide a transfer agent and registrar,
which may be a single entity, for the shares of Common Stock at all times;

 

(k)                                  cooperate with the Holders of Registrable
Securities being offered pursuant to the Registration Statement to issue and
deliver, or cause its transfer agent to issue and deliver, certificates
representing Registrable Securities to be offered pursuant to the Registration
Statement within a reasonable time after the delivery of certificates
representing the Registrable Securities to the transfer agent or the Company, as
applicable, and enable such certificates to be in such denominations or amounts
as the Holders may reasonably request and registered in such names as the
Holders may request;

 

(l)                                     during the Effectiveness Period, refrain
from bidding for or purchasing any Common Stock or any right to purchase Common
Stock or attempting to induce any person to purchase any such security or right
if such bid, purchase or attempt would in any way limit the right of the Holders
to sell Registrable Securities by reason of the limitations set forth in
Regulation M under the Exchange Act; and

 

(m)                               take all other reasonable actions necessary to
expedite and facilitate the disposition by the Holders of the Registrable
Securities pursuant to the Registration Statement.

 

5.                                       Suspension of Offers and Sales.  Each
Holder agrees that, upon receipt of any notice from the Company of the happening
of any event of the kind described in Section 4(f) hereof or of the commencement
of an Blackout Period, such Holder shall discontinue the disposition of
Registrable

 

6

--------------------------------------------------------------------------------


 

Securities included in the Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by
Section 4(f) hereof or notice of the end of the Blackout Period, and, if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

6.                                       Registration Expenses.  The Company
shall pay all expenses in connection with any registration obligation provided
herein, including, without limitation, all registration, filing, stock exchange
fees, printing expenses, all fees and expenses of complying with securities or
blue sky laws, and the fees and disbursements of counsel for the Company and of
its independent accountants; provided that, in any underwritten registration,
each party shall pay for its own underwriting discounts and commissions and
transfer taxes. Except as provided in this Section and Section 9, the Company
shall not be responsible for the expenses of any attorney or other advisor
employed by a Holder.

 

7.                                       Assignment of Rights.  No Holder may
assign its rights under this Agreement to any party without the prior written
consent of the Company; provided, however, that a Holder may assign its rights
under this Agreement without such consent to a Permitted Assignee as long as:
(a) such transfer or assignment is effected in accordance with applicable
securities laws; (b) such transferee or assignee agrees in writing to become
subject to the terms of this Agreement; and (c) the Company is given written
notice by such Holder of such transfer or assignment, stating the name and
address of the transferee or assignee and identifying the Registrable Securities
with respect to which such rights are being transferred or assigned.

 

8.                                       Information by Holder.  Holders
included in any registration shall furnish to the Company such information as
the Company may reasonable request in writing regarding such Holders and the
distribution proposed by such Holders.  The failure of a Holder to provide such
information to the Company will suspend the Company’s obligation to register the
Registrable Securities of such Holder.

 

9.                                       Indemnification.

 

(a)                                  In the event of the offer and sale of
Registrable Securities under the Securities Act, the Company shall, and hereby
does, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder, its directors, officers, partners, each other person who participates as
an underwriter in the offering or sale of such securities, and each other
person, if any, who controls or is under common control with such Holder or any
such underwriter within the meaning of Section 15 of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, and expenses to
which the Holder or any such director, officer, partner or underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities, or expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement of any material fact contained in any
registration statement prepared and filed by the Company under which shares of
Registrable Securities were registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances in which they were made not misleading, and the
Company shall reimburse the Holder, and each such director, officer, partner,
underwriter and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, action or proceeding; provided
that the Company shall not be liable in any such case (i) to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of or is based upon an untrue statement in or omission
from such registration statement, any such preliminary

 

7

--------------------------------------------------------------------------------


 

prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company through an instrument duly executed by or on behalf of such Holder
specifically stating that it is for use in the preparation thereof or (ii) if
the person asserting any such loss, claim, damage, liability (or action or
proceeding in respect thereof) who purchased the Registrable Securities that are
the subject thereof did not receive a copy of an amended preliminary prospectus
or the final prospectus (or the final prospectus as amended or supplemented) at
or prior to the written confirmation of the sale of such Registrable Securities
to such person because of the failure of such Holder or underwriter to so
provide such amended preliminary or final prospectus and the untrue statement or
omission of a material fact made in such preliminary prospectus was corrected in
the amended preliminary or final prospectus (or the final prospectus as amended
or supplemented). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Holders, or any such
director, officer, partner, underwriter or controlling person and shall survive
the transfer of such shares by the Holder.

 

(b)                                 As a condition to including Registrable
Securities in any registration statement filed pursuant to this Agreement, each
Holder agrees to be bound by the terms of this Section 9 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors and officers, and each other person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which the Company or any
such director or officer or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) that arises out of or is based upon an untrue statement in or
omission from such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information furnished to the Company through an
instrument duly executed by or on behalf of the Holder specifically stating that
it is for use in the preparation thereof, and such Holder shall reimburse the
Company, and each such director, officer, and controlling person for any legal
or other expenses reasonably incurred by them in connection with investigating,
defending, or settling and such loss, claim, damage, liability, action, or
proceeding; provided, however, that such indemnity agreement found in this
Section 9 shall in no event exceed the gross proceeds from the offering received
by such Holder.  Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer or controlling person and shall survive the transfer by any
Holder of such shares.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in this Section (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action; provided that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under this Section, except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any such
action is brought against an indemnified party, unless in the reasonable
judgment of counsel to such indemnified party a conflict of interest between
such indemnified and indemnifying parties may exist or the indemnified party may
have defenses not available to the indemnifying party in respect of such claim,
the indemnifying party shall be entitled to participate in and to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties arises in respect of such claim after the
assumption of the defenses thereof or the indemnifying party fails to defend
such claim in a diligent manner, other than reasonable costs of

 

8

--------------------------------------------------------------------------------


 

investigation.  Neither an indemnified nor an indemnifying party shall be liable
for any settlement of any action or proceeding effected without its consent.  No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement, which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim.

 

(d)                                 In the event that an indemnifying party does
or is not permitted to assume the defense of an action pursuant to Sections
9(c) or in the case of the expense reimbursement obligation set forth in
Sections 9(a) and (b), the indemnification required by Sections 9(a) and
(b) hereof shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills received or expenses,
losses, damages, or liabilities are incurred.

 

(e)                                  If the indemnification provided for in this
Section is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall (i) contribute to the amount paid or payable
by such indemnified party as a result of such loss, liability, claim, damage or
expense as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.

 

(f)                                    Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.

 

10.                                 Rule 144.  For a period of at least 24
months following the Initial Closing Date, the Company will use its commercially
reasonable best efforts to timely file all reports required to be filed by the
Company after the date hereof under the Securities Act and the Exchange Act and
the rules and regulations adopted by the Commission thereunder, and if the
Company is not required to file reports pursuant to such sections, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell
shares of Common Stock under Rule 144.

 

11.                                 Independent Nature of Each Purchaser’s
Obligations and Rights.  The obligations of each Purchaser under this Agreement
are several and not joint with the obligations of any other Purchaser, and each
Purchaser shall not be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute such Purchasers as a partnership, an association, a joint venture, or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each

 

9

--------------------------------------------------------------------------------


 

Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.

 

12.                                 Miscellaneous.

 

(a)                                  Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota
and the United States of America, both substantive and remedial, without regard
to conflicts of law principles. Any judicial proceeding brought against either
of the parties to this agreement or any dispute arising out of this Agreement or
any matter related hereto shall be brought in the state or federal courts of the
State of Minnesota, by its execution and delivery of this agreement, each party
to this Agreement accepts the jurisdiction of such courts. The foregoing consent
to jurisdiction shall not be deemed to confer rights on any person other than
the parties to this Agreement.

 

(b)                                 Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, or be
binding upon, the successors, Permitted Assignees, executors and administrators
of the parties hereto.  In the event the Company merges with, or is otherwise
acquired by, another publicly traded company, or a direct or indirect subsidiary
of a publicly traded company, the Company shall condition the merger or
acquisition on the assumption by such public company of the Company’s rights and
obligations under this Agreement.

 

(c)                                  Entire Agreement.  This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

 

(d)                                 Notices, etc. All notices or other
communications which are required or permitted under this Agreement shall be in
writing and sufficient if delivered by hand, by facsimile transmission, by
registered or certified mail, postage pre-paid, by electronic mail, or by
courier or overnight carrier, to the persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered as of the date so delivered:

 

If to the Company to:

 

Vertical Health Solutions, Inc.

7760 France Avenue South, 11th Floor

Minneapolis, Minnesota 55435

Attn:  William Cavanaugh

Facsimile:  (888) 370-2819

 

With copy to:

 

Morgan Lewis & Bockius LLP

5175 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attn: Michael Macaluso, Esq.

Facsimile: (612) 334-1001

 

If to the Holders:

 

To each Holder at the address

 

10

--------------------------------------------------------------------------------


 

set forth in the records of the Company

as the current address for such Holder

 

With copy to:

 

Emergent Financial Group, Inc.

3600 American Boulevard West, Suite 670

Bloomington, MN 55431

Attn: Peter Voldness

Facsimile: (952) 828-1220

 

or at such other address as any party shall have furnished to the other parties
in writing.

 

(e)                                  Delays or Omissions.  No delay or omission
to exercise any right, power or remedy accruing to any Holder, upon any breach
or default of the Company under this Agreement, shall impair any such right,
power or remedy of such Holder nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereunder occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Holder of any breach or default under this
Agreement, or any waiver on the part of any Holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement, or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.

 

(f)                                    Severability. In the case any provision
of this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

(g)                                 Amendments. The provisions of this Agreement
may be amended at any time and from time to time, and particular provisions of
this Agreement may be waived, with and only with an agreement or consent in
writing signed by the Company and the Majority Holders. The Purchasers
acknowledge that by the operation of this Section, the Majority Holders may have
the right and power to diminish or eliminate all rights of the Purchasers under
this Agreement.

 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

 

VERTICAL HEALTH SOLUTIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule of Rights Holders

 

Investor List Attached

 

A-1

--------------------------------------------------------------------------------


 

21ST CENTURY HEALTHCARE FUND LLC

 

CHRISTOPHER E EISEN

A F LEHMKUHL

 

CHRISTOPHER M GUTHRIE

A F LEHMKUHL CUST FOR JOSEPH J ZAM JR UGMA OH

 

CLARA DUNAY

A F LEHMKUHL CUST FOR KATELYN C ZAM UGMA OH

 

CLARENCE HOYE

ALFRED LEHMKUHL

 

CLAYTON A HOCK & ETHEL J HOCK

ALFREDO P SCALZO

 

COMSTOCK LAND COMPANY LLC

ALICE JEAN HARRISON

 

CRAIG M WATKINS IRA

ALLAN M ANDERSON

 

CRAIG S STEVENSON

ANGELINE BROWN & ISAAC C BROWN

 

CRAIG S. STEVENSON

ANNE GILBERT

 

DALE A LINK & LORI A LINK JT TEN

ARTIS PRICE

 

DANIEL C SCHULTE

ARTIS PRICE CUST DEONDRA FRANKLIN

 

DANIEL NOURIE

B C ROWLAND

 

DARNELL L LEFFEL

BARRY J MISHEY

 

DARYL MCNAB & MARGARET MCNAB JT TEN

BARRY LAMKIN

 

DARYL SKIBA

BASHAR DIAB

 

DAVE KNIGHTS & PATTY KNIGHTS JT TEN

BASQUE FINANCIAL

 

DAVID BLOORE

BENTON CASE JR

 

DAVID DRUMMER

BERNARD J WIEDERWOHL

 

DAVID DUNAY & HELEN DUNAY JT TEN

BETH A TRAMER & DAVID L ABT

 

DAVID E KOPPER

BETTY BROCKMAN & ROBERT W BROCKMAN JT TEN

 

DAVID H BOYNE & LINDA J BOYNE JT TEN

BETTY J MILLER

 

DAVID L PERRY

BETTY S BLAIR

 

DAVID L WALKER SR

BILL THOMPSON

 

DAVID L. HINTERMEISTER

BRADFORD C RICHTER

 

DAVID P. DRUMMER

BRADLEY D FIKE CUST TAYLOR DEAN FIKE

 

DEAN P JACKLITCH

BRENDA WATTERS

 

DEAN P. JACKLITCH

BRIAN G ZINSER

 

DELORES FALASCO

BRIAN KARLEN

 

DENNIS & ROBERTA DEVETTER

BRIAN T NUGENT

 

DENNIS DEVETTER & ROBERTA DEVETTER JT TEN

BRUCE E. FOREMAN

 

DENNIS J HOLLAND

BRUCE FLORA & CYNTHIA FLORA JT TEN

 

DENNIS J STOINER & JUDY L STOINER JT TEN

BRUCE KONYA & CAROLYN KONYA JT TEN

 

DENNIS J. HOLLAND

CANI I SHUMAN

 

DENNIS L PAUL

CARNEGIE CAPITAL

 

DERRYLE C BAGLEY & MASON R BAGLEY JT TEN

CARNEGIE CAPITAL LTD

 

DIANE ZAM

CAROLYN ABRAHAM

 

DIANNE H B WELSH

CEDE & CO

 

DON HAMMONDS & FRANCIS HAMMONDS

CHARLES CHRISTOPHER BERCAW

 

DONALD B SCHREIFELS

CHARLES E SURAN & EDITH I SURAN

 

DONALD DAVIDSON & JOANNE DAVIDSON JT TEN

CHARLES HARNER

 

DONALD HALL

CHARLES I SANDERS & SHIRLEY A SANDERS JT TEN

 

DONALD SCHREIFELS

CHARLES PIHL

 

DONNA PIERSON

CHARLES R CRIST SR

 

DORA J TENAGLIA

CHRIS BROWN

 

DOUGLAS A PARSELL

CHRIS HALPIN

 

DOUGLAS PIETIG

 

--------------------------------------------------------------------------------


 

CHRISTIAN & ELGA LOHLER

 

DOUGLAS WATTERS

CHRISTINE L ENGEBRETSON

 

DR JAMES P ARGIRES & TASIA ARGIRES JT TEN

EDWARD E SISLER

 

DREW A WILLOUGHBY & SUSAN A WILLOUGHBY JT TEN

EDWARD GAMARY & LOUISE GAMARY

 

EDITH BUMGARDNER

EDWARD L LUTZ & BETTY L LUTZ JT TEN

 

HOWARD L HOWELL

ELMER R. SALOVICH TRUST

 

HOWARD MANSKE

EMILY KLOTZ TOD SHERYL NECHVAL

 

HUNTINGTON BANK FBO MORTON L STONE IRA ACCOUNT #15993404005

EQUINE TRUST

 

HUSEIN Y. SARAMEH

ERNEST E FERRONI JR

 

IRA A THOMPSON

ERVING RABER

 

IRA RESOURCES INC FBO CAROL V THIRION IRA #33982

ESSTECH HOLDINGS LTD

 

IRA RESOURCES INC FBO HOWARD MANSKE IRA #33975

FIRST DELHI TRUST

 

IRA RESOURCES INC FBO JOHN W SCHREINER IRA #21379

FIRST NATIONAL BANK CUST FOR MARK LEHMKUHL

 

IRA RESOURCES INC FBO JONATHAN JACOBSON IRA #33972

FIRST NATIONAL BANK CUSTODIAN FOR DIANE M ZAM

 

IRA RESOURCES INC FBO KELLY TIGHE IRA #33938

FRANCIS C HARRELL

 

IRA RESOURCES INC FBO KEVIN MILLER #34557

FRANK J DEMARCO

 

IRA RESOURCES INC FBO MICHAEL S OLSON IRA #34008

FRANK S POLICHENA & JANE V POLICHENA JT TEN

 

IRA RESOURCES INC FBO RONALD R RUNCK IRA #33976

FRANKLIN D PARCHER & FAYE L PARCHER

 

IRA RESOURCES INC FBO TERRY THIRION IRA #33983

FRED BEARISON

 

IRENE CANDY

FRED J. WILLIAMS, JR.

 

IRENE M DANCZYNKO

FREDERICK A BOSEMAN & LINDA K BOSEMAN

 

IRIS WILLIAMS WEST

FREDERICK RICHTER

 

J LARRY STEVENSON & PATRICIA L STEVENSON

FRIJOUF RUST & PYLE

 

J SCOTT HALTERMAN

FULTON T BARNETT JR

 

JACK R HAMILTON

GAROLD L BROWN & MARY P BROWN

 

JAMES A HUGHES & MAJORIE J HUGHES JT TEN

GARY EIKAAS

 

JAMES BEHM

GARY GUERNDT & DEBRA GUERNDT JT TEN

 

JAMES PRUSINSKI & ELMIRA PRUSINSKI

GENE HAPPE & JOLEEN HAPPE JT TEN

 

JAMES SAMUEL TOMASEK

GENE R JOSEPHS & IRENE M JOSEPHS JT TEN

 

JAMES W KERGAN & ERMA J KERGAN

GEOPHARMA INC

 

JAN ENGLE

GEORGE COLE TR

 

JANICE U ERICKSON

GEORGE DANKO

 

JANICE WATERHOUSE

GEORGE E NOVOTNEY & ELIZABETH D NOVOTNEY

 

JAY ELSHOFF

GEORGE KLEMMER

 

JEFFREY M WILLIAMS

GEORGE RUDY & IRENE RUDY JT TEN

 

JEFFREY M. WILLIAMS

GEORGE SMITH

 

JEFFREY S BERQUIST

GEORGE WATTS

 

JENKINS LIVING TRUST (SCOTT OR BARBARA JENKINS)

GERALD J BAUER

 

JEROLD P FAHRNER TRUST 3/24/2000

GILBERT BREITENBACH & MARY KAY BREITENBACH

 

JERON L EVANS

 

--------------------------------------------------------------------------------


 

GLENN E MULHOLLAND

 

JOANNE E DAVIDSON

GLENN GIFFORD

 

JOHN E HAPPE

GREG D GENTLING

 

JOHN E RING

GREG JOHNS

 

JOHN GUERNDT & JENNIFER GUERNDT TTEES

GREGORY D FARNAM

 

JOHN J WILEY

GUERNDT REVOCABLE TRUST

 

JOHN R HOTTENROTT II

GUS CHAFOULIAS

 

JOHN SCHNEIDER

HAROLD F HEATH

 

JOHN SCHOETTELKOTTE

HARRIET G SCHILLING

 

JOHN SIEFER

HAZEL L WALKER

 

JOHN STRAIGHT

HAZEL M WILLACY

 

JOHN W BACHELDER

HOHL BURKETT INVESTMENT PARTNERS C/O TIM HOHL

 

JOHN W SCHREINER

HOWARD IVES & ELIZABETH MARY IVES JT TEN

 

JOHN WARCABA

JONATHAN BLAIR WITTER CUST FOR ASHLEY M WITTER UGMA MS

 

JOLEEN M HAPPE

JONATHAN BLAIR WITTER CUSTODIAN FOR AUTUMN N WITTER UGMA MS

 

JON VANDEHEY & ANNETTE VANDEHEY JT TEN

JONATHAN BLAIR WITTER CUSTODIAN FOR AYLA M KEMP UGMA MS

 

MARK J LEHMKUHL

JONATHAN BLAIR WITTER CUSTODIAN FOR JONATHAN SKYLAR WITTER UGMA MS

 

MARK L STEEGE

JONATHAN JACOBSON

 

MARK PLUNKETT

JOSEPH B ELDER

 

MARTIN DEHEN & CARRIE DEHEN JT TEN

JUANITA L THOMAS

 

MARTIN G NOLAN & ANN B NOLAN JT TEN

JUGAL K TANEJA

 

MARVIN J HAMBY

JULIE NUGENT

 

MARY F HAUSER

JULIE USCHLBEC STRICKLAND

 

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH

JUNE E YUSKO & EDWARD M YUSKO JR JT TEN

 

MELVIN E BRADESKU & LEONA BRADESKU

KATHERINE P. WHITE

 

MERRILL LYNCH CUST/FBO JUGAL K TANEJA IRA

KATHERINE WHITE

 

MICHAEL B VISLOSKY

KENNETH F LEBAY

 

MICHAEL F RESCH & GAIL G RESCH JT TEN

KENNY L WALSH

 

MICHAEL S OLSON

KEVIN C FORD

 

MICHELE LAGAMBA

KEVIN LEDFORD CUST ASHLEY LEDFORD

 

MIHIR K TANEJA

KEVIN MOLLOY

 

MIHIR TANEJA

KOTHA S SEKHARAM

 

MIKE KEMERY & DONNA KEMERY JT TEN

KRISTEN WATTERS

 

MIKE TOBE

KRISTIN C COYLE

 

MILO WEAVER & CYNTHIA WEAVER

KURT LICHTMAN

 

MIRIAM CAROLE CLARK

LARRY ALAN BUSSE

 

MORGAN LEWIS & BOCKIUS LLP ML&B

LARRY B TAYLOR

 

MORRIS W STELLER

LARRY HOPFENSPIRGER

 

MORRIS W. STELLER

LAURUS MASTER FUND LTD

 

N DEAN BANKSON TTEE N DEAN BANKSON TRUST

LAWRENCE E GRESH & VERONICA L GRESH

 

NANCY EVANS

LEO F SANDERSON & MARCIA L SANDERSON JT TEN

 

NAYAN S SHAH

LEO GUGLIELMI & LORRAINE GUGLIELMI

 

NELSON R NEUBIG

 

--------------------------------------------------------------------------------


 

LEONA KARDISH

 

NELSON S WICKLIFFE & GENEVIEVE WICKLIFFE

LEONARD ENTE

 

NEWPORT CAPITAL CONSULTANTS INC

LEONARD M LEENHEER & BARBARA M LEENHEER JT TEN

 

NICHOLAS A COLABIANCHI

LEONARDO ZANGANI

 

NICHOLAS GENCO CUST JOAN E GENCO

LILLIAN R CONN

 

NORMAN BUTCHER SR

LINDA FENDT

 

NORMAN TUTIN & MARGARET TUTIN

LINDSTROM FAMILY LIMITED PARTNERSHIP #2

 

PATRICIA A BARTH

LLOYD M COLVIN

 

PATRICIA A. ABBOTT

LLYOD MCBRAYER

 

PATRICIA D CAIN

LOUIS STEPHENS & DELORES STEPHENS JT TEN

 

PATRICK J SHEPPARD

LOWELL L. HANCUH

 

PATRICK M COONEY & KEVIN F COONEY JT TEN

LYNN O WALTERMIRE

 

PAUL J SZABO & SHARON M SZABO JT TEN

MADHAVI SEKHARAM

 

PAUL M PITSTICK

MANDEEP K TANEJA

 

PAUL M SOKOL & JANE M SOKOL JT TEN

MANJU TANEJA

 

PAUL ROBERTS & DAWN ROBERTS JT TEN

MARGARET B WAGNER

 

PAUL W. SCHULTZ

MARGUERITE B HARK

 

PEGGY WYNKOOP

MARIE ELIZABETH BRIDEN

 

PETER ECKERLINE

MARIE V SIML & THOMAS A SIML JT TEN

 

PETER SHANES

MARJORIE M MANSKE

 

PHILIP E MANSKE

MARK HEUER

 

PYRAMID TOOL & DIE CO INC

R RICHARD YODER

 

R B BOSSICK CUST JESSICA JAYNE BOSSICK

R WILLIAM TORHORST JR

 

R B BOSSICK CUST RICHARD B BOSSICK II

R. BALASUBRAMANIAM & USHA BALASUBRAMANIAM JT TEN

 

ROBERT M WELLER FAMILY LLP

RADINE SALLY OXLEY 1985 FAMILY TRUST

 

RODNEY BELL

RAINWATER CAPITAL PARTNERS LLC

 

ROGER D MCDOWELL

RALPH ARTHUR

 

RONALD A MEYER & HERMINE S MEYER JT TEN

RALPH GRIECO & HANNELORE GRIECO TR

 

RONALD D CRAIG

RANDOLPH G COLEMAN & MARGARET A COLEMAN JT TEN

 

RONALD H FORSTER & C ONALEE FORSTER JT TEN

RANDY ORDWAY & LESLEE ORDWAY

 

RONALD L RODGERS & JEAN C RODGERS JT TEN

RAYMOND JAMES & ASSOC INC CSND FBO QUENTIN F ERICKSON IRA

 

RONALD RUNCK

RBC CAPITAL MARKETS CORP CUSTODIAN DAN SCHULTE IRA

 

ROSE GROSS LIVING TRUST ROSE M GROSS TR

RBC CAPITAL MARKETS CORP CUSTODIAN FBO BILL THOMPSON IRA

 

RTCO AS EXCH AGENT FOR UNEX SHS OF VERTICAL HEALTH #5295

RBC CAPITAL MARKETS CORP CUSTODIAN FBO DOUGLAS MULHOLLAND IRA

 

RUITSON OUYANG & YU-YEN OUYANG JT TEN

RBC CAPITAL MARKETS CORP CUSTODIAN FBO HOWARD MANSKE IRA

 

SAM EVARISTO & LENA EVARISTO JT TEN

RBC CAPITAL MARKETS CORP CUSTODIAN FBO JANICE A WATERHOUSE IRA

 

SANDY SKOCIR

RBC CAPITAL MARKETS CORP CUSTODIAN FBO JOHN KOSKI IRA

 

SARAH P SHOOP

RBC CAPITAL MARKETS CORP CUSTODIAN FBO MAUREEN MOO-DODGE IRA

 

SASHA C. GENTLING

RBC CAPITAL MARKETS CORP CUSTODIAN FBO RICHARD TURNQUIST IRA

 

SATYAKAAM SANSKRITI SAGHA INC

 

--------------------------------------------------------------------------------


 

RBC CAPITAL MARKETS CORP CUSTODIAN FBO SCOTT HAPPE IRA

 

SCIENCE OF SPIRITULITY INC

RBC CAPITAL MARKETS CORP CUSTODIAN FBO VAL BURDICK IRA

 

SCOTT R JANDA & MARIA H JANDA JT TEN

RBC CAPITAL MARKETS CORP CUSTODIAN FBO: DARYL MCNAB IRA

 

SCOTT R PRIBNOW & ANITA L PRIBNOW JT TEN

RBC CAPITAL MARKETS CORP; FBO DANA ANDERSON IRA

 

SEVERINA DIONISIO

RBC CAPITAL MARKETS CORP; FBO NATALIE ROBERTS IRA

 

SHANTI KALIDINDI

RBC CAPITAL MARKETS FBO LOUIS G. DOERING

 

SHELDON GEIGER

RBC CAPITAL MARKETS; FBO GREGORY RUETER IRA

 

SHERRY MECKSTROTH

RBC CAPITAL MARKETS; FBO MARK FINLEY WILDGEN SEP IRA

 

SMW CAPITAL GROUP LP

RICHARD B BOSSICK

 

STEPHEN DEE DAWAHARE

RICHARD BRAKE

 

STEPHEN M WATTERS

RICHARD ENGEL

 

STEPHEN M. WATTERS

RICHARD G MCLAUGHLIN

 

STEPHEN WATTERS

RICHARD J MOTT

 

STEVE HURLEY & DOUGLAS HURLEY

RICHARD KRANIAK

 

STEVE JOHNSON

RICHARD L LINDSTROM

 

STEVEN C SPANCAKE

RICHARD L ZIEGLER

 

STEVEN D SHON

RICHARD M JOKKEL

 

STEVEN J OLSON REVOCABLE TRUST U/D/T JUNE 6 2008

RICHARD O’LEARY

 

STIFEL NICOLAUS CUSTODIAN FBO JENNIFER GUERNDT ROTH IRA

RICHARD R PAVELSKI

 

STIFEL NICOLAUS CUSTODIAN FBO JOHN GUERNDT ROTH IRA

RICHARD RANDALL

 

SUSAN CHAPPELL

RICHARD SOLWITZ

 

SUSAN H BONGIOVANNI

RICHARD TOTTEN

 

SWENEY CARTWRIGHT & CO

ROBERT & SUSAN DURANTE

 

TAMMY J KALAMETS ADMIN OF THE ESTATE OF JACQUELINE A WILLISON

ROBERT BENEDICT & CHRISTINE BENEDICT JT TEN

 

TERRY DUNAY

ROBERT E COOPER TTEE FBO ROBERT E COOPER REVOCABLE TRUST

 

TERRY R THIRION

ROBERT FRIJOUF

 

THADDEUS J SHALEK

ROBERT J CARLSTROM & JEAN R CARLSTROM

 

THE R K FAMILY LTD PARTNERSHIP A PARTNERSHIP

ROBERT J HUTMAN & JEAN A HUTMAN JT TEN

 

THEODORE L TILTON TRUST U/A DTD 03/29/1996

ROBERT J SZUCH & PATRICIA SZUCH JT TEN

 

THOMAS A ROSENBERG

ROBERT K. MCKELVEY

 

THOMAS J MILL

TIM FEDERWITZ & CINDY FEDERWITZ JT TEN

 

THOMAS L VANDEHEY

TIMOTHY FRALEY & RICHARD BRAKE JT TEN

 

THOMAS MICHAEL REYNOLDS

TIMOTHY L SCHERTZ

 

THOMAS W BARNETZKE & LORRIE R BARNETZKE JT TEN

TIMOTHY M DALLY & LINDA L DALLY JT TEN

 

WELLS FARGO BANK ROTH C/F GREGORY D FARNAM

TIMOTHY S BEAM

 

WILFRED H GANGER

TODD TRAUTMANN & LINDA TRAUTMANN JT TEN

 

WILLARD P FRISSELL

 

--------------------------------------------------------------------------------


 

TONY A PISCITELLI & ANNA PISCITELLI

 

WILLIAM H HOUSE & ANNA L HOUSE JT TEN

TRUST FBO MITCHELL GEORGE

 

WILLIAM HELMUTH & FANNIE HELMUTH JT TEN

TRUST FBO SUZANNA GEORGE

 

WILLIAM L TREM

UMAMAHESWAR S PRASAD

 

WILLIAM LAGAMBA

VAL BURDICK

 

WILLIAM LAGAMBA CUST FOR ANTHONY LAGAMBA UGMA FL

VENKATA RAO & VARALAXMI EMANDI JT TEN

 

WILLIAM LAGAMBA CUST FOR COURTNEY LAGAMBA UGMA FL

VENTURE PARTNERS LLC

 

WILLIAM LAGAMBA CUST FOR NICHOLL LAGAMBA UGMA FL

W BRUCE ERICKSON REVOCABLE TRUST

 

WILLIAM N GOODWIN

WALTER HOUSTON JR & MARY HOUSTON JT TEN

 

WILLIAM PRIEDMAN

WANDA WELCH BASHAM

 

WILLIAM T CAVANAUGH

WAYNE EDGAR HELFRICH

 

WRIGHT & ASSOC PROFIT SHARING PLAN

T & R INC

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Plan of Distribution

 

The selling stockholders (and any of their donees, pledgees, transferees or
other successors-in-interest of a selling stockholder selling shares of our
common stock or interests in shares of common stock received after the date of
this prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer) may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.

 

The Selling Stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent, but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales effected after the date the registration
statement of which this Prospectus is a part is declared effective by the
Commission;

 

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·                  broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share; and

 

·                  a combination of any such methods of sale.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors-in-interest as selling stockholders under this prospectus.  The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other
successors-in-interest will be the selling beneficial owners for purposes of
this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders

 

B-1

--------------------------------------------------------------------------------


 

(or, if any broker-dealer acts as agent for the purchaser of shares, from the
purchaser) in amounts to be negotiated. The selling stockholders do not expect
these commissions and discounts to exceed what is customary in the types of
transactions involved.

 

The Company has advised the selling stockholders that they may not use shares
registered on this registration statement to cover short sales of common stock
made prior to the date on which this registration statement is declared
effective by the Securities and Exchange Commission.  After the registration
statement has been declared effective, in connection with the sale of our common
stock or interests therein, the selling stockholders may enter into hedging
transactions with broker-dealers or other financial institutions, which may in
turn engage in short sales of the common stock in the course of hedging the
positions they assume.  The selling stockholders may also sell shares of our
common stock short and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities.  The selling stockholders may also enter into option or
other transactions with broker-dealers or other financial institutions or the
creation of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The selling stockholders will receive the aggregate proceeds from the sale of
the common stock offered by them.  The aggregate proceeds to the selling
stockholders from the sale of the common stock offered by them will be the
purchase price of the common stock less discounts or commissions, if any.  Each
of the selling stockholders reserves the right to accept and, together with
their agents from time to time, to reject, in whole or in part, any proposed
purchase of common stock to be made directly or through agents.  We will not
receive any of the proceeds from the sale of common stock in this offering.  We
may receive proceeds from holders who exercise their warrants and pay the
applicable cash exercise price in connection with those exercises.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agent, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934 may apply to sales of
shares in the market and to the activities of the

 

B-2

--------------------------------------------------------------------------------


 

selling stockholders and their affiliates.  In addition, we will make copies of
this prospectus (as it may be supplemented or amended from time to time)
available to the selling stockholders for the purpose of satisfying the
prospectus delivery requirements of the Securities Act.  The selling
stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares of common stock against certain liabilities,
including liabilities arising under the Securities Act.

 

We will pay all expenses incident to registration other than commissions, fees
and discounts of underwriters, brokers, dealers and agents.  We will pay for
offering expenses including the Commission registration fee, accounting fees,
legal fees, printing expenses and other related miscellaneous expenses. We have
agreed to indemnify the selling stockholders against liabilities, including
liabilities under the Securities Act and state securities laws, relating to the
registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this Prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144 of the Securities Act.

 

B-3

--------------------------------------------------------------------------------